Niblack, J.
Ann E. Wright, James M. Wright, William C. W. Wright, Sarah D. Wright and Laura S. Wright, the appellees, sued Josiah C.' Palmer, Andrew C. Palmer and Hiram L.. Palmer, the appellants, for wrongfully entering upon a certain tract of land, describing it, of which the appellees were the owners and in possession, and tearing down and removing a gate and some fencing which had been erected thereon, by means of which the horses, cattle and hogs of the appellants also entered upon said land and trod down the samé and injured the grass growing thereon. .
The appellants answered:
1. The general denial.
2. That they tore down and removed said gate and fencing, because the same were erected across and obstructed a certain public highway passing over said land, along and upon which the appellants, in common with other citizens of the county, had the right to travel with *488their horses, cattle, hogs, wagons, buggies, or otherwise. Wherefore they were justified in doing as they did.
8. That the said Josiah C. Palmer, the father of the other two appellants, and under whose authority they acted, was the owner of a tract of land adjoining the one described in the complaint, and had, by more than twenty years’ user thereof, acquired the right to travel over the land of the appellees to and from a certain public highway of the county, and that the appellees had obstructed the said Josiah C. Palmer’s way over their said land, by erecting said gate and fencing; that, to enable the said Josiah C. Palmer to use and enjoy his said right of way over the appellee’s land, the appellants tore down and removed said gate and fencing, as they lawfully might, doing no unnecessary damage to said land.
The appellees replied generally, denying the second and third paragraphs of the answer.
The action, being local to Daviess county, was commenced in the Daviess Circuit Court. After the issues were completed, the venue was changed to the Knox Circuit Court, where the cause was tried by a jury, resulting in a verdict and judgment- for the appellees. A motion for a new trial was interposed and overruled, and exceptions reserved.
On the trial, the court, amongst other things, instructed the jury as follows :
“ In order for the defendants to satisfy the jury that they had a prescriptive right to travel through the road over the plaintiffs’ land where the gate and fence were torn down, they must prove that the defendant Josiah C. Palmer then owned land, adjoining the road, in fee. They must further prove that Palmer, and those who previously owned the land of Palmer, used the road over the plaintiffs’ land as a way of travel to the "Washington and Appraw road uninterruptedly for a period of twenty years; that siich travel was under a claim of right as appurtenant to the adjoining land aforesaid, adverse to *489those who owned the plaintiffs’ land on which the road ran; that those owning the plaintiffs’ said land were, during the twenty years, in possession of the land and free from disability to resist the use of the land as a way of such travel, and that such use and claim of right were known and acquiesced in by the owners of plaintiffs’ said land during said period. If all these facts are proven by a preponderance of the evidence, the defendants’ claim to a right by prescription is made out. If any of these facts have not been proven, the claim has not been established.”
The appellants insist, that so much of the foregoing instruction as required them to prove, by a preponderance of evidence, that the appellees, and those under whom they claimed, were not under legal disability to resist the use of a way over their land, is erroneous.
The evidence is not in the record, and it has been frequently decided by this court, that, where the evidence is not in the record, the judgment will not be reversed on account of instructions given to the jury, unless the instructions are shown to be clearly erroneous under any supposable state of facts. Murray v. Fry, 6 Ind. 371; The Rising Sun, etc., Co., v. Conway, 7 Ind. 187; Ball v. Cox, 7 Ind. 453; Jarvis v. Strong, 8 Ind. 284; Woolley v. The State, 8 Ind. 502; Woodruff v. Garner, 27 Ind. 4; Barlow v. Thompson, 46 Ind. 384; Smathers v. The State, 46 Ind. 447.
It seems to be well settled by authority, that, to establish an easement in the lands of another by prescription, it must be shown to have been used for twenty years, and to have been adverse, that is, under a claim of title, with the knowledge and acquiescence of the owner of the land, and uninterrupted; and the burden of proving all this is on the party claiming the easement. 2 Greenl. Ev., sec. 539; also, Sargent v. Ballard, 9 Pick. 251.
It is nowhere held, that we are- aware of, that the party claiming the easement must show, in addition, by a *490preponderance of evidence, when a contest as to snch disability arises, that the owner of the servient estate was free from disability. Freedom from disability will be presumed, we think, unless the contrary is affirmatively shown. It has been well laid down as a legal proposition, that ability is the rule, and disability the exception, and- that he who alleges the exception must prove it.
In the case before us, if any question of disability properly arose on the trial, it must have been presented by the appellees, in rebuttal of the appellants’ claim of an easement in their land. If so presented, the burden of the proof of the disability rested with the appellees.
So far as we are enabled to judge from the issues in the cause, there was no supposable state of facts presented on the trial, which made it proper to instruct the jury, that it devolved on the appellants to prove, by a preponderance of evidence, that the appellees, and those under whom they claimed, were free from disability.
We are of the opinion, therefore, that the court erred in giving the instruction complained of, and that, for that reason, the judgment must be reversed.
The judgment is reversed, at the costs of the appellees, and the cause remanded for a new trial.